      Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 1 of 28



                           Declaration of Jeremy D. Young, MD, MPH

I, Jeremy D. Young, declare as follows:

I.      Background and Qualifications

     1. I am a physician, and am board-certified in Internal Medicine and Infectious Diseases. I
        am an Associate Professor of Medicine at The Ohio State University College of Medicine
        in the Division of Infectious Diseases in the Department of Internal Medicine, and am the
        Associate Chief of Clinical Operations for that division at The Ohio State University
        Wexner Medical Center in Columbus, Ohio. I completed my residency in Internal
        Medicine at The Ohio State University Medical Center in Columbus, Ohio, in 2004. I
        completed a fellowship in Infectious Diseases at The Ohio State University Medical Center
        in 2006. I also hold a Master of Public Health, which I received from The Ohio State
        University in 2006.

     2. Before returning to Ohio State as a professor in 2019, I was previously an Associate
        Professor (with tenure) at the University of Illinois at Chicago in the Division of Infectious
        Diseases, Immunology & International Medicine in Chicago, Illinois. While at the
        University of Illinois at Chicago, I also served as the Program Director for the Infectious
        Diseases Fellowship. While I was in Illinois, for approximately ten years, I worked on
        controlling the spread of infectious diseases such as HIV and hepatitis C in correctional
        institutions across the state. Specifically, I worked to develop improved virologic
        suppression methods with respect to HIV across the prison system in Illinois using
        telemedicine. Through this work over the past decade or more, I have become
        knowledgeable about infection control procedures and the spread of virus through prisons
        and other correctional facilities.

     3. I have spoken about, written, and published extensively on the topics of infectious diseases
        among people involved in the criminal justice system, including through poster
        presentations, oral abstracts, book chapters, and articles in peer-reviewed journals and
        publications (including Journal of Respiratory Diseases, New England Journal of
        Medicine, Clinical Infectious Diseases, JAMIA, American Journal of Infection Control,
        Journal of Clinical Medicine, and others) on issues of prevention, diagnosis, and
        management of HIV, hepatitis C, and other infectious diseases among people in the
        criminal justice system. I am well-versed in infectious disease epidemiology, have taught
        lectures on the subject, and apply the principles of infection control on a daily basis as part
        of my job. I have taught graduate students, medical students, residents, and infectious
        disease fellows on the principles and practices of infection control and epidemiology.

     4. I have attached, as Exhibit A, a copy of my curriculum vitae, which contains a full listing
        of my education, experience, publication, and honors.
       Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 2 of 28



II.      Infectious Disease Transmission in Correctional Facilities

      5. The risk posed by exposure to infectious diseases in prisons and other correctional facilities
         is significantly higher than in the general community, both in terms of risk of transmission
         and harm to individuals who become infected. This is partially because correctional
         facilities are often poorly equipped to diagnose, treat, and manage infectious disease
         outbreaks due to lack of resources and medical providers. Also, the congregative nature of
         correctional facilities presents unique challenges to infection control, particularly with
         highly contagious diseases with person-to-person spread. Regarding risk, offenders in
         correctional facilities often have underlying characteristics or conditions that may
         predispose them to an increased risk of morbidity and mortality from infectious diseases,
         including older age, diabetes mellitus, lung disease (e.g. COPD), coronary artery disease,
         immunocompromising conditions (e.g. HIV/AIDS), and high body mass index (BMI).

      6. Globally, outbreaks of contagious diseases, including viral respiratory tract infections, are
         exceedingly common in closed detention settings, more so than in non-correctional
         communities. Not only are prisons and correctional facilities high-risk for internal
         outbreaks, due to close quarters and person-to-person transmission, these facilities are not
         isolated from their surrounding communities, allowing infectious diseases to enter the
         prison environment and spread quickly. Staff, visitors, contractors, and vendors, among
         others, pass between communities and correctional facilities and can (and do) bring
         community-based infections into facilities. In addition, turnover of prison and correctional
         facility populations means that people often cycle between units, facilities, and
         communities. People are often transported to and from facilities for other various purposes
         as well, including to attend court, move between facilities, and to attend doctor’s
         appointments. The incarcerated are an at-risk population, and their contagious conditions
         also put communities at risk. Accordingly, prison health is a vital component of public
         health.

      7. Communal settings in prisons and other correctional facilities provide an ideal environment
         for the rapid spread of infectious diseases that are transmitted person-to-person,
         particularly those passed by respiratory droplets, aerosols, direct contact, or fomites
         (objects or materials likely to harbor infectious pathogens, such as clothes, utensils, and
         furniture). Opportunities for transmission of such diseases increases when individuals
         share dining space, living quarters, bathrooms, showers, and other common areas. In these
         cases, the best initial strategies to help combat the spread of the infectious diseases are to
         perform frequent hand hygiene, clean and disinfect potential fomites, and practice social
         distancing. When imprisoned, people have a decreased ability to protect themselves
         through social distancing than they would have in the non-correctional community. Spaces
         within prisons and other correctional facilities also tend to be poorly ventilated, which
         promotes highly efficient spread of infectious diseases through droplets. Individuals in
         these settings have a diminished ability to protect themselves from exposure to infectious
         diseases.

      8. During an infectious disease outbreak, many individuals protect themselves by performing
         hand hygiene, either with soap and water or alcohol-based hand sanitizers. However,

                                                   2
 Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 3 of 28



   correctional facilities rarely provide adequate opportunities for inmates to exercise
   necessary hand hygiene measures. Prisons and correctional facilities are often ill-equipped
   with sufficient hand soap and alcohol-based sanitizers for detained persons living and
   working in these facilities. Furthermore, high-traffic fomites such as doorknobs, light
   switches, tables, and counters should also be cleaned and disinfected regularly with bleach-
   based solutions to prevent the spread of virus. This measure rarely taken in prisons and
   correctional facilities due to a lack of cleaning supplies and available personnel to perform
   the necessary cleaning and disinfecting procedures.

9. Often in an infectious disease pandemic, containment strategies require people who are
   symptomatic and may be infected to be isolated, and that caregivers and treating physicians
   and nurses have access to personal protective equipment (PPE), including gloves, masks,
   gowns, and eye protection (goggles or face shield). As stated, prisons and correctional
   facilities are often ill-equipped to provide sufficient resources, including PPE for people
   who are incarcerated and associated caregiving staff. This lack of resources increases the
   risk to the broader prison population (including inmates as well as those entering the prison
   for other reasons) of a widespread outbreak.

10. Prisons and correctional facilities often lack onsite medical facilities, 24-hour medical care,
    and/or access to other medical equipment necessary to diagnose, treat, and manage ill
    individuals and spread to others during infectious disease outbreaks. Medical facilities and
    prisons and correctional facilities are rarely sufficiently equipped to handle large outbreaks
    properly, applying evidence-based strategies for risk reduction, treatment, and
    containment. To prevent the transmission of droplet-borne diseases, people who are
    infected and symptomatic must be isolated in a single cell, without cellmates, in a room
    with a closed door. Any available resources are likely to become rapidly exhausted during
    an infectious disease outbreak, and any available rooms or beds in any infirmary or other
    medical facility will likely be at capacity within hours or days. This makes containing the
    illness and treating those who have become infected much more difficult. In addition,
    prisons often lack access to community health resources that can be crucial to identify and
    manage widespread outbreaks, including testing kits, venipuncture capabilities, laboratory
    equipment, radiology, and medication for those who are infected.

11. Because of their limited resources and access to adequate facilities, prisons and correctional
    institutions often need to rely on nearby outside facilities, including hospitals and
    emergency departments, to provide intensive medical care. During a pandemic, however,
    this may not be possible, as outside facilities will likely be at or over capacity already.

12. Prisons and correctional facilities often house populations who are more susceptible to
    acquiring and experiencing complications from infectious diseases as compared with the
    general population at large. Often, people in prisons and correctional facilities have
    chronic underlying health conditions, including diabetes, hypertension, heart disease,
    chronic lung disease, chronic liver disease, and immunocompromising conditions such as
    HIV/AIDS. Thus, prisons and correctional facilities house populations who have increased
    susceptibility.



                                              3
        Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 4 of 28



III.      COVID-19

       13. The novel coronavirus, also known as SARS-CoV-2, causes a disease known as COVID-
           19. COVID-19 is a serious disease and has reached pandemic status. Over 759,320 people
           around the world have received confirmed diagnoses of COVID-19 as of March 30, 2020,
           including almost 152,000 people in the United States. At least 36,435 people have died
           globally as a result of COVID-19 as of March 30, 2020, including over 2,800 in the United
           States, and 41 in the State of Texas. These numbers will increase, perhaps exponentially. 1

       14. The virus is believed to pass from person to person primarily through respiratory droplets
           (by coughing or sneezing), but may also survive on inanimate surfaces (i.e. fomites, such
           as doorknobs, countertops, and other objects and surfaces). People seem to be most able
           to transmit the virus to others when they are exhibiting the most severe symptoms, but it is
           possible that people can transmit the virus while still asymptomatic or for weeks after their
           symptoms resolve. In China, where COVID-19 originated, the average infected person
           passed the virus on to 2-3 other people, with transmission occurring at a distance of 3-6
           feet. Every person is at risk of infection because our immune systems have never been
           exposed to, or developed protective responses against, this novel coronavirus.

       15. The time course of the disease, from wellness to severe illness, can be very rapid.
           Individuals may show symptoms of infection in as little as two days after exposure, and
           their condition can seriously deteriorate in as little as five days after that. For others,
           symptoms may not manifest for up to two weeks after contraction of the virus. This
           presents its own issues as far as disease transmission, because individuals may not realize
           they have contracted the virus for several weeks, and may continue to interact with others
           for weeks, thereby spreading the disease to those with whom they come into contact.

       16. Although a vaccine is currently in development, it will likely not be able for another year
           to the general public. Antiviral medications are currently in testing but not yet FDA-
           approved. This means those medications, such as remdesivir, are only available as part of
           a clinical trial through either the manufacturer or National Institutes of Health (NIH), or
           off-label use of unproven therapies such as chloroquine or hydroxychloroquine. People in
           prisons and correctional facilities will likely have less access to these novel health
           strategies than other individuals, even as they become available to the broader public.

       17. The majority of individuals infected with COVID-19 develop mild disease. That is, they
           experience flu-like symptoms and develop mild upper respiratory infections. But emerging
           data from China suggests that serious illness may occur in up to 16% of cases, and can
           include the need for intubation and mechanical ventilation, or even death. 2 Serious illness
           and death is most common among elderly patients, and patients with underlying health



1
  All statistics from this paragraph are from https://www.worldometers.info/coronavirus/#countries (last accessed
March 30, 2020).
2
  Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease Control and Prevention (March
14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/summary.html.

                                                        4
       Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 5 of 28



         conditions, such as diabetes, heart disease, lung disease, and liver disease. 3 Death from
         COVID-19 is typically due to pneumonia complicated by acute respiratory distress
         syndrome (ARDS) and/or sepsis. The risk of death or serious illness is heightened for
         people who have not received the influenza and/or pneumonia vaccine as these co-
         infections can occur, increasing the risk of poor outcomes.

      18. Treatment of individuals infected with COVID-19 varies based on the severity of illness.
          Individuals with mild symptoms may be treated at home without the need for
          hospitalization. Those with moderate and severe symptoms, however, likely require
          hospitalization for supportive care (such as intravenous fluids and supplemental oxygen)
          or for more intensive care (such as ventilation and intravenous antimicrobials). Doctors,
          infectious disease specialists, and public health officials anticipate that hospitals are likely
          to be overwhelmed and beyond capacity to provide the required intensive care as COVID-
          19 becomes more widespread across the United States. Indeed, this type of overcrowding
          was experienced in hospitals across China and Italy in connection with treatment of
          individuals with COVID-19, and is currently occurring in New York City.

IV.      The Risk of COVID-19 in The Wallace Pack Unit

      19. COVID-19 is particularly dangerous for those who are elderly, immunocompromised, or
          who have underlying medical conditions such as diabetes, heart disease, or lung disease.
          These populations are at a higher risk of morbidity and mortality if infected.

      20. Patients’ immune systems can be compromised by chemotherapy for the treatment of
          malignancies, HIV/AIDS, hepatitis C, immunosuppressive medications, and other reasons.
          All of these conditions may make individuals more susceptible to poor outcomes associated
          with COVID-19.

      21. Vulnerable people who are exposed to COVID-19 can experience severe respiratory illness
          and damage to major organs from ARDS, myocarditis, septic shock, and other serious
          complications. Supportive care for serious cases of COVID-19 requires significant
          resources, including clinicians, proper PPE, intensive care units, nursing support, and
          ventilators. An outbreak of COVID-19 could put significant pressure on, or exceed the
          capacity of, the local health infrastructure.

      22. Based on my understanding of the Wallace Pack Unit, my review of relevant materials, my
          experience working on public health in prisons and other correctional facilities, and my
          review of the relevant literature, it is my opinion that the Wallace Pack Unit has failed
          to implement infection control procedures sufficient to prevent and manage a
          COVID-19 outbreak. The current infection control measures in place to reduce the spread
          of COVID-19 at the Wallace Pack Unit are grossly inadequate. This could result in severe
          harm to detained individuals, prison staff, and the broader community. The reasons for
          this conclusion are detailed below.

3
 Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan, China: a retrospective
cohort study, The Lancet (published online March 11, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext

                                                        5
 Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 6 of 28




23. As stated, prisons and correctional facilities such as the Wallace Pack Unit are congregate
    environments where people live and sleep in close proximity. In such environments,
    infectious diseases that are transmitted via the droplet, direct contact, or fomites are more
    likely to spread. This therefore presents an increased danger for the spread of COVID-19
    if, and when, it is introduced into the facility. To the extent that detainees or prisoners are
    housed in close quarters, unable to maintain a six-foot distance from others, and sharing or
    touching objects used by others, the risks of spread are greatly, if not exponentially,
    increased as already evidenced by spread of COVID-19 in another congregate
    environment: nursing homes and cruise ships.

24. The CDC has published a guidance for correctional and detention facilities to prepare and
    protect inmates and employees from the spread of COVID-19. Specifically, the CDC
    recommends the following measures:

       a. The availability of sufficient hand hygiene supplies, cleaning supplies, PPE, and
          medical supplies, including, but not limited to, liquid soap, alcohol-based hand
          sanitizers with at least 60% alcohol, facemasks, face shields, goggles, gloves, and
          testing supplies such as swabs and viral transport media.

       b. Provide a no-cost supply of soap to incarcerated/detained persons and employees,
          sufficient to allow frequent handwashing.

       c. Provide easy access to alcohol-based hand sanitizer containing at least 60% alcohol.

       d. Adhere to CDC recommendations for cleaning and disinfection during the COVID-
          19 response, including cleaning and disinfecting frequently touched surfaces
          several times per day.

       e. Post signage throughout the facility and communicating the information verbally
          on a regular basis.

       f. Implement social distancing strategies to increase the physical space between
          incarcerated/detained persons, including in holding cells and waiting areas, and by
          staggering time in recreation spaces, staggering meals and rearranging seating in
          the dining hall to increase space between individuals, liming the size of group
          activities, and rearranging housing spaces to increase space between individuals.

       g. Provide inmates with information and consistent updates about COVID-19 and its
          symptoms.

25. I understand that the Pack Unit is a Type-I Geriatric prison within the Texas Department
    of Criminal Justice system. I understand that a large number of inmates at the Unit are
    over the age of 50, face significant underlying health issues, or both. As discussed, these
    inmates are at high risk of serious illness or death should they contract the COVID-19
    virus. Accordingly, implementation all CDC recommended practices, including the

                                              6
      Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 7 of 28



        strategies outlined above, is an acutely important way to meaningfully mitigate the risk of
        contraction and spread of the virus within the Pack Unit. In addition, implementation of
        these practices for other, lower-risk prisoners housed in the Pack Unit is another important
        mitigation strategy as it reduces the total risk to all inmates in the Unit.

     26. Combined, implementation of these procedures for all prisoners across the Unit has a
         number of valuable effects on public health and public safety within the prison and to the
         surrounding community. For example, increased social distancing will reduce the chance
         of spread of the virus if it is introduced; increased preventative measures such as
         handwashing, cleaning supplies for surfaces, etc. helps further restrict the spread of the
         virus and will help inmates protect themselves and others. These measures will, in turn,
         also reduce the burden on prison staff and local hospital and emergency room medical staff
         by reducing the number of people who will become sick and require hospitalization. This,
         in turn, helps to reduce the health and economic burden to the local community at large.

V.      Conclusions and Recommendations

     27. As an infectious disease expert with experience in the transmission of viruses and diseases
         within the correctional system, it is my opinion that the individuals in the Pack Unit are at
         a significantly higher risk of infection with COVID-19 as compared with the population at
         large and are at a significantly higher risk of harm if they do become infected. These harms
         include serious illness and even death.

     28. As such, I recommend that TDCJ implement and strictly adhere to and enforce all of the
         CDC guidelines listed in paragraph 24, above. Moreover, the CDC recommends—as do
         I—that transportation and movement of incarcerated persons between Units be limited. If
         transfer or movement is necessary, I recommend that those individuals be tested for
         COVID-19 or placed in a 14-day quarantine before being released into the general
         population of the Pack Unit. It is my opinion that these steps are necessary to ensure that
         the virus is not introduced to the broader and highly at-risk population of the Pack Unit.

     29. It is my professional opinion that these steps are both necessary and urgent. The horizon
         of risk for COVID-19 in the Pack Unit and other, similar facilities is a matter of days, not
         weeks. Once a case of COVID-19 is identified in the Pack Unit, it will likely be too late
         to prevent a widespread outbreak.

     30. I have reviewed TDCJ’s policy regarding the coronavirus and COVID-19 disease, policy
         number B-14.52 (effective March 20, 2020). I find the policy to be egregiously deficient
         in comparison with the CDC standard in a number of respects, and posing substantial risk
         that the Pack inmates will face an outbreak of the novel coronavirus and resulting COVID-
         19 disease, further entailing grave risks to the health of inmates, including the risk of death.
         The deficiencies in TDCJ’s policy include the following items:

            a.    Forbidding inmates from using hand sanitizer, despite that fact that staff are
                 required to carry and use it when needed. By contrast, the CDC recommends
                 “relaxing restrictions on allowing alcohol-based sanitizer in the secure setting

                                                    7
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 8 of 28



               where security concerns allow.” Hand sanitizer is an important component of an
               infection control strategy to prevent transmission of the coronavirus in a setting like
               that of the Pack Unit.

           b. With respect to the transfer of inmates, TDCJ’s policy only requires facilities to
              “[m]inimize transfer of offenders between units.” By contrast, the CDC Guidance
              recommends correctional facilities “[r]estrict transfers of incarcerated/detained
              persons to and from other jurisdictions and facilities unless necessary for medical
              evaluation, medical isolation/quarantine, clinical care, extenuating security
              concerns, or to prevent overcrowding.” Preventing the transfer to Pack of an inmate
              infected with the virus is one of the most important measures required to protect
              the Pack inmates from the virus and COVID-19 disease.

           c. To the extent TDCJ cannot avoid transfers of inmates to the Pack Unit, the newly-
              arrived inmates should either be tested for the virus, or quarantined for 14 days.
              TDCJ’s policy is also seriously deficient for failing to require these measures to
              prevent an infected inmate from being transferred into the Pack Unit.

           d. Social distancing is a crucial strategy to prevent spread of the coronavirus. With
              respect to social distancing, TDCJ’s policy states only that units should “[p]ractice
              social distancing and avoid gatherings and meetings.” 4 The policy also
              recommends “teleconference or video conference,” suggesting that the policy is
              targeted toward the safety of staff. By contrast, the CDC policy recommends
              several specific social distancing steps, including a recommended distance of 6 feet,
              and the following: enforcing increased space between individuals in holding cells
              and waiting areas, staggering time in recreation spaces, staggering meals and
              rearranging seating in the dining hall to increase space between individuals, liming
              the size of group activities, and rearranging housing spaces to increase space
              between individuals. TDCJ’s policy fails to include these important detailed
              recommendations.

           e. I also understand that, based on inmate reports, the Pack Unit is not even following
              the following provisions of TDCJ’s policy:

                   i. Posting the signs and warnings attached to TDCJ’s guidance, including
                      attachments providing guidance and education on COVID-19 symptoms
                      and best methods for preventing transmission

                  ii. Reducing social gatherings or taking other precautions to reduce inmate
                      contact




4 4
     TDCJ Infection Control Manual, No. 5-14.52, Corona Virus Disease 2019 (COVID-19), available at
https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_infection_control_policy_manual/B-14.52.pdf.

                                                 8
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 9 of 28



                 iii. Educating inmates on how COVID-19 is transmitted, signs and symptoms,
                      and prevention of transmission

                 iv. Reducing and restricting inmate movement

                  v. Reminding inmates of effective measures to prevent transmission, such as
                     washing hands with soap for at least 20 seconds


   31. In my opinion to a reasonable degree of medical certainty, TDCJ’s policy and its practices
       at the Pack Unit regarding the novel coronavirus are egregiously inadequate, and pose
       significant risks to the Pack Unit inmates of transmissions of the virus and resulting serious
       health risks. Any competent physician in the field of infectious disease would recognize
       both 1) the serious deficiencies in TDCJ’s policies and practices with respect to protecting
       inmates from the virus, and 2) the serious health risks posed by the virus, particularly to a
       geriatric population like that at the Pack Unit.

   32. Health in prisons and correctional facilities impacts community health. Protecting the
       health of individuals who are detained and work in these facilities is vital.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed this 30th day of March, 2020.




_____________________________________
Jeremy D. Young, MD, MPH




                                                 9
Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 10 of 28




              EXHIBIT A
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 11 of 28



                                    Jeremy D. Young, MD, MPH
                                   Division of Infectious Diseases
                          The Ohio State University Wexner Medical Center
                                          N1139 Doan Hall
                                         410 W. 10th Avenue
                                        Columbus, OH 43210
                                           (614) 293-4785
                                         Fax (614) 293-4556
                                     Jeremy.Young@osumc.edu

                             Last updated: February 21, 2020
_____________________________________________________________________________________


CURRENT POSITIONS
Associate Professor
Associate Chief of Clinical Operations
Division of Infectious Diseases
Department of Internal Medicine
Medical Director, OSU Telehealth
The Ohio State University Wexner Medical Center
The Ohio State University College of Medicine
Columbus, Ohio



EDUCATION & TRAINING

Higher Education

Post-Graduate            Degree: Master of Public Health (MPH)                2004-2006
                         The Ohio State University College of Public Health
                         Columbus, OH


Medical                  Degree: Doctor of Medicine (MD)                      1997-2001
                         Wayne State University School of Medicine
                         Detroit, MI


Undergraduate            Degree: Bachelor of Science (BS), Cum Laude          1991-1995
                         Central Michigan University
                         Mt. Pleasant, MI
                         Major: Psychology
                         Minor: Biology
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 12 of 28
                                                                       Jeremy D. Young, MD, MPH
                                                                                     Page 2 of 18

Clinical Training

Fellowship                The Ohio State University Medical Center     2004-2006
                          Division of Infectious Diseases
                          Columbus, OH


Residency                The Ohio State University Medical Center      2002-2004
                         Department of Internal Medicine
                         Columbus, OH


Internship                The Ohio State University Medical Center     2001-2002
                          Department of Internal Medicine
                          Columbus, OH



ACADEMIC APPOINTMENTS
Associate Professor                                                      2019 - Present
Department of Internal Medicine
Division of Infectious Diseases
The Ohio State University
Columbus, OH

Associate Professor (with tenure)                                        2016-2019
Department of Internal Medicine
Division of Infectious Diseases, Immunology & International Medicine
The University of Illinois at Chicago
Chicago, IL

Assistant Professor                                                      2009-2016
Department of Internal Medicine
Division of Infectious Diseases, Immunology & International Medicine
The University of Illinois at Chicago
Chicago, IL

Assistant Professor                                                      2007-2009
Department of Internal Medicine
Division of Infectious Diseases
The Ohio State University
Columbus, OH

Clinical Instructor                                                      2006-2007
Department of Internal Medicine
Division of Infectious Diseases
The Ohio State University
Columbus, OH
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 13 of 28
                                                             Jeremy D. Young, MD, MPH
                                                                           Page 3 of 18




PROFESSIONAL POSITIONS & EXPERIENCE
Program Director, Infectious Diseases Fellowship               2014-2019
The University of Illinois at Chicago
Chicago, IL

Medical Director, UIC Telehealth                               2009-2019
The University of Illinois at Chicago
Chicago, IL

Associate Program Director, Infectious Diseases Fellowship     2012-2014
The University of Illinois at Chicago
Chicago, IL

Assistant Director of Outpatient Services                      2007-2009
Division of Infectious Diseases
The Ohio State University Medical Center
Columbus, OH

Assistant Director of Hospital Epidemiology                    2007-2009
The Ohio State University Medical Center
The Arthur G. James Cancer Hospital
Columbus, OH

Staff Physician                                                2006-2007
Sexual Health Clinic
Columbus Public Health
Columbus, OH


CERTIFICATION
Diplomate, ABIM, Infectious Diseases                            2007

Diplomate, ABIM, Internal Medicine                              2004


LICENSURE
Medical license, State of Ohio (35.084435, active)              2004-2009
                                                                2019-present

Medical license, State of Illinois (036121631, active)          2008-present


RECENT PROFESSIONAL DEVELOPMENT
Improving the Management of HIV Disease                          May 2019
International Antiviral Society – USA
Chicago, IL
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 14 of 28
                                                                             Jeremy D. Young, MD, MPH
                                                                                           Page 4 of 18


ID Week                                                                          October 2017
Infectious Diseases Society of America Conference
San Diego, CA

ID Week                                                                         October 2016
Infectious Diseases Society of America Conference
New Orleans, LA

ID Week                                                                         October 2015
Infectious Diseases Society of America Conference
San Diego, CA


PROFESSIONAL MEMBERSHIPS
European Society of Clinical Microbiology and Infectious Diseases (ESCMID)      2020-present

IDSA Telehealth & Emerging Technologies Work Group                              2015-present

American Public Health Association (APHA)                                       2015-present

American Telemedicine Association                                               2012-present

Chicago Developmental Center for AIDS Research (D-CFAR)                         2009-present

HIV Medicine Association (HIVMA)                                                2007-present

Infectious Diseases Society of America (IDSA)                                   2004-present

Illinois State Medical Society                                                  2010-2019

Chicago Medical Society                                                         2010-2019

Academy for Excellence in Teaching                                              2009-2019

The OSU Public Health Preparedness for Infectious Diseases Program              2007-2009

Infectious Diseases Society of Ohio                                             2004-2009



EDITORIAL BOARD APPOINTMENTS
Editorial Board: Contagion                                                      2016-present

Study Sections: NIH/NIDA (RFA-DA-17-023 & RFA-DA-17-014)                        March 24, 2017

Program Reviewer: Medical Care Section, American Public Health Association Annual Conference
                                                                               2016-2019
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 15 of 28
                                                                                 Jeremy D. Young, MD, MPH
                                                                                               Page 5 of 18


Ad hoc reviewer for: Annals of Internal Medicine, Clinical Infectious Diseases, PLoS One, American
Journal of Infection Control, CHEST, Drugs, Journal of Correctional Health Care, Journal of Telemedicine
and Telecare, Open Forum Infectious Diseases, BMC Medical Informatics and Decision Making


COMMITTEE ASSIGNMENTS & ADMINISTRATIVE SERVICES
340B Oversight Committee                                                            2019-present
The Ohio State University Wexner Medical Center
Columbus, OH

Patient Care Innovations Awards Committee                                           2019-present
The Ohio State University Wexner Medical Center
Columbus, OH

UIC Senate, Academic Services Committee                                             2017-2019
The University of Illinois at Chicago
Chicago, IL

College Committee on Student Promotions                                             2014-2019
The University of Illinois at Chicago
College of Medicine
Chicago, IL

Clinical Competency Committee                                                        2009-2019
Infectious Diseases Fellowship Program
The University of Illinois at Chicago
Chicago, IL

Clinical Competency Committee                                                        2009-2019
Internal Medicine Residency Program
The University of Illinois at Chicago
Chicago, IL

Antibiotic Subcommittee                                                              2006-2009
The Ohio State University Medical Center
Columbus, OH

Infection Control Committee                                                          2006-2009
The Ohio State University Medical Center
Columbus, OH


EDUCATIONAL ACTIVITIES
“Endocarditis & Bacteremia” lecture, Host Defense Block                          Annually 2020-present
The Ohio State University College of Medicine

DNA Viruses lecture to M1/M2 students [Block 1]                                  Annually 2017-2019
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 16 of 28
                                                                      Jeremy D. Young, MD, MPH
                                                                                    Page 6 of 18

The University of Illinois at Chicago College of Medicine

Neisseria & Haemophilus                                               Annually 2013-2018
Anaerobes
Gram-Positive Bacilli
M2 lectures, PRCL 627/MIM 426
Clinical Microbiology & Immunology (15409 20480)
The University of Illinois at Chicago College of Medicine

Probability & Power                                                   Monthly 2013-2019
The University of Illinois at Chicago
Internal Medicine Residency Program
Research Block

Viral Infections in the Transplant Recipient                           Annually 2012-2019
The University of Illinois at Chicago
Infectious Diseases Fellowship Program
Core Curriculum Lecture Series

Community-Acquired Pneumonia                                           Annually 2012-2019
The University of Illinois at Chicago
Infectious Diseases Fellowship Program
Core Curriculum Lecture Series

Fungal Infections in the Immunocompromised Host                         Annually 2012-2019
The University of Illinois at Chicago
Infectious Diseases Fellowship Program
Core Curriculum Lecture Series

Faculty Facilitator, Morning Report                                     2009-2019
The University of Illinois at Chicago
Internal Medicine Residency Program

Infections in the Returning Traveler                                    April 2011
The University of Illinois at Chicago
Internal Medicine Residency Lecture Series

Images in Clinical Infectious Diseases                                  Annually 2009-2019
The University of Illinois at Chicago
Infectious Diseases Fellowship Program
Core Curriculum Lecture Series

Antimicrobial Resistance: Mechanisms and Clinical Applications          Monthly 2009-2019
The University of Illinois at Chicago College of Medicine
Lecture Series for M3 Students

Gram Negative Infections: Clinical Cases and Differential Diagnosis      Annually 2009-2018
Infection & Immunity Block [M2 curriculum]
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 17 of 28
                                                                                  Jeremy D. Young, MD, MPH
                                                                                                Page 7 of 18

The University of Illinois at College of Medicine at Chicago

ABIM Board Review, Infectious Diseases                                               2009-2019
The University of Illinois at Chicago
Infectious Diseases Fellowship Program

Lecturer, Microbiology 524: Mechanisms of Microbial Diseases                         May 2008
“Emerging Infections in Human Disease.”
The Ohio State University

Faculty Facilitator, Night Team Report                                                2007-2009
The Ohio State University Medical Center
Internal Medicine Residency Program

Instructor, Host Defense Block                                                       2004-2008
The Ohio State University College of Medicine
Leading small groups in analyses of journal articles and providing lectures on the topics of STIs and UTIs


HONORS & AWARDS
“New Attending of the Year” Award, Internal Medicine Residency Program, University of Illinois at
Chicago, 2010-2011.

“Chiefs’ Choice” Award, Best Teaching Faculty, Internal Medicine Residency Program, University of
Illinois at Chicago, 2010-2011.

“Caught in the Act” Excellence Award for Patient Satisfaction, The University of Illinois at Chicago
Medical Center, September 9, 2010.

Certificate for Excellence in Teaching, Internal Medicine Residency Program, University of Illinois at
Chicago, 2009-2010, 2010-2011, 2011-2012, 2012-2013, 2013-2014, 2014-2015, 2016-2017, 2017-2018,
2018-2019.

Top 30% of peer reviewers for Annals of Internal Medicine, 2007.

Second Place Award, Case Presentation, “A Rare Cause of Fever and Rash.” Infectious Diseases Society
of Ohio Annual Meeting, April 29, 2006.

First Place Award, Case Presentation, “An Unusual CNS Lesion.” Infectious Diseases Society of Ohio
Annual Meeting, April 9, 2005.


GRANTS & CONTRACT AWARDS

Grants
AIDS Clinical Trials Unit for NIAID Networks, co-PI. 10% salary support, submitted 11/1/2019.

Ryan White Program, Part A Sub-grantee, 5% salary support.
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 18 of 28
                                                                                Jeremy D. Young, MD, MPH
                                                                                              Page 8 of 18


National Institutes of Health (NIH/NIDA). “Seek, Test, Treat and Retain: A New Model for HIV Care in
Prisons.” co-PI, R01-DA030796-01 ($6,785,046 direct costs), 25% salary support, 2010-2016.

Centers for Disease Control and Prevention (CDC). The Ohio State Health Network Infection Control
Collaborative; Epi-Centers for Prevention of Healthcare-Related Infections ($1,972,886 direct costs). co-
I. February 1, 2006 through January 31, 2011.

Contracts
UIC-IDOC Prison Telehealth Program, Medical Director. Illinois Department of Corrections. 100% salary
support, 2010-2019.


PUBLICATIONS

Peer-Reviewed
Young JD, McGwire BS. Infliximab and reactivation cerebral toxoplasmosis. N Engl J Med, 2005; 353:
1530-1. PMID 16207863

Young JD, Mangino JE, Stevenson KB, Koletar SL. Nitazoxanide versus metronidazole for Clostridium
difficile colitis. Clin Infect Dis, 2007; 44(1): 152. PMID 17143841.

Young JD, Balagopal A, Reddy NS, Schlesinger LS. Nontuberculous mycobacterial infections: diagnosis
and treatment. J Respir Dis, 2007; 28(1): 7-18.

Norris DL, Young JD. Urinary tract infections: Diagnosis and management in the emergency
department. Emerg Med Clin North Am, 2008; 26(2): 413-30. PMID 18406981.

Young JD, Stevenson KB. Real-time surveillance and decision support: optimizing choices at the point of
care. Am J Infect Control, 2008; 36: S67-74.

Borlawsky T, Hota B, Lin MY; Khan Y, Young JD, Santangelo J, Stevenson KB. Development of a reference
information model and knowledgebase for electronic bloodstream infection detection. AMIA Annu
Symp Proc, 2008: 56-60. PMID 18999213.

Hota B, Woeltje K, Doherty J, Lin MY, Trick W, Borlawsky T, Young JD, Stevenson KB, Khan J, Weinstein R.
Formulation of a model for automating infection surveillance: algorithmic detection of central line-
associated bloodstream infection. JAMIA, 2010; 17(1): 42-8. PMID 20064800.

Khawcharoenporn T, Zawitz C, Young JD, Kessler HA. Continuity of care in a cohort of HIV-infected
former jail detainees. J Correct Health Care, 2013 Jan; 19(1): 36-42. PMID 23023657.

Patel MC and Young JD. Delivering HIV subspecialty care in prisons utilizing telemedicine. Dis Mon,
2014; 60(5): 196-200. PMID 24863269.

Young JD, Patel MC, Badowski M, Mackesy-Amiti M, Vaughn P, Shicker L, Puisis M, Ouellet LJ. Improved
virologic suppression with HIV subspecialty care in a large prison system using telemedicine: an
observational study with historical controls. Clin Infect Dis, 2014; 59 (1): 123-6. PMID 24723283.
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 19 of 28
                                                                                   Jeremy D. Young, MD, MPH
                                                                                                 Page 9 of 18


Young JD and Patel MC. HIV subspecialty care in correctional facilities using telemedicine. J Correct
Health Care, 2015; 21 (2): 177-85. PMID 25788612.

Biagi M, Badowski ME, Chiampas TC, Young JD, Vaughn P, Shicker L, Patel M. Administration of
tenofovir disoproxil fumurate-based antiretroviral therapy in an HIV infected patient following unilateral
nephrectomy. Int J STD AIDS, 2015; Sep 16 [ePub ahead of print]. PMID 26378193.

Gordon D, Young LR, Reddy S, Bergman C, Young JD. Incidence of Clostridium difficile infection in
patients receiving high-risk antibiotics with or without a proton pump inhibitor in a Veterans Affairs
population. J Hosp Infect, 2015. [November 5, 2015, ePub ahead of print]. PMID 26616410.

Young JD, Rotman L. New and Pipeline Antiretroviral Agents for the Treatment of HIV-1 Infection.
Contagion. June 10, 2016. Available at: http://www.contagionlive.com/news/new-and-pipeline-
antiretroviral-agents-for-the-treatment-of-hiv1-infection

Biagi M, Badowski ME, Chiampas T, Young J, Patel M, Vaughn P. Co-administration of
elvitegravir/cobicistat/tenofovir disoproxil furmarate/emtricitabine and atazanavir in treatment-
experienced HIV patients. Int J STD AIDS, 2016 [ePub ahead of print]. PMID 27587601.

Nance RM, Delaney JAC, Golin CE, Wechsberg WM, Cunningham C, Altice F, Christopoulos K, Knight K,
Quan V, Gordon MS, Springer S, Young J, Crane PK, Mayer KH, Mugavero MJ, Del Rio C, Kronmal RA,
Crane HM. Co-calibration of two self-reported measures of adherence to antiretroviral therapy. AIDS
Care, 2016; Dec 2 [ePub ahead of print]. PMID 27910703.

Siddiqui J, Herchline T, Kahlon SS, Moyer KJ, Scott JD, Wood B, Young JD. Infectious Diseases Society of
America (IDSA) Position Statement on Telehealth and Telemedicine as Applied to the Practice of
Infectious Diseases. Clin Infect Dis, 2017; 64(3): 237-42.

Young JD, Badowski ME. Telehealth: increasing access to high-quality care by expanding the role of
technology in correctional medicine. J Clin Med, 2017; 6(2): 20-6.

Loeliger KB, Biggs ML, Young R, Kahana SY, Seal DW, Beckwith CG, Kuo I, Gordon MS, Altice FL, Ouellet
LJ, Cunningham WE, Young JD, Springer SA. Gender Differences in HIV risk behaviors among persons
involved in the U.S. criminal justice system and living with HIV or at risk for HIV: A “Seek, Test, Treat, and
Retain” harmonization consortium. AIDS Behav, Feb 10, 2017 [ePub ahead of print]. PMID 28188460.

Sapozhnikov J, Young J, Patel M, Vaughn P, Badowski M. Prevalence of HIV-1 transmitted drug
resistance in the incarcerated population. HIV Medicine, 2017. Doi 10.1111/hiv.12522

Christopoulos KA, Cunningham WE, Beckwith CG, Kuo I, Golin CE, Knight K, Flynn PM, Spaulding AC,
Coffin LS, Kurth AE, Young JD, Mannheimer S, Kruszka B, Crane HM, Kahana SY. Lessons Learned from
the Implementation of Seek, Test, Treat, Retain Interventions using mobile phones and text messaging
to improve engagement in HIV care for vulnerable populations in the United States. AIDS Behav, 2017.
Doi 10.1007/s10461-017-1804-8. PMID 28578543

Chandler R, Gordon MS, Kruszka B, Strand LN, Altice FL, Beckwith CG, Biggs ML, Cunningham W, Delaney
C, Flynn PM, Carol Golin C, Knight K, Kral AH, Kuo I, Lorvick J, Nance RM, Ouellet L, Rich JD, Sacks S, Seal
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 20 of 28
                                                                                  Jeremy D. Young, MD, MPH
                                                                                               Page 10 of 18

D, Spaulding A, Springer SA, Taxman F, Wohl D, Young JD, Young R, Crane H. Cohort profile: Seek, Test,
Treat and Retain United States Criminal Justice Cohort. Subst Abuse Treat Prev Policy [Internet]. 2017
May 16;12(1):24. Available from: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5433052/

Merker A, Badowski M, Chiampas T, Perez S, Patel M, Young J, Werner R. Effectiveness of single- and
multiple-tablet antiretroviral regimens in a correctional setting for treatment-experienced HIV patients.
J Correct Health Care, 2017. https://doi.org/10.1177/1078345817745334. PMID 29239232

Bunnell KL, Aldossari A, Perkins C, Schriever C, Chiampas TD, Young JD, Patel MC, Badowski M.
Immunologic and virologic outcomes of obese and non-obese incarcerated adults on antiretroviral
therapy for HIV infection. J Int Assoc Provid AIDS Care, 2018; 17: 1-4. PMID 29357770.

Borgetti SA, Clapham PJ, Young JD. Telehealth: Exploring the Ethical Issues. DePaul J Health Care Law,
2018; 19(3): Issue 2. Available at: http://via.library.depaul.edu/jhcl/vol19/iss3/2

Rotman L, Luo X, Thompson A, Mackesy-Amiti ME, Young LR, Young JD. Risk of neurosyphilis in HIV-
infected persons with syphilis lacking signs or symptoms of CNS infection: A 10-year multicenter review.
HIV Med, 2018 Nov 7. doi: 10.1111/hiv.12677. [Epub ahead of print]

Young JD, Abdel-Massih R, Herchline T, McCurdy L, Moyer K, Scott JD, Wood BR, Siddiqui J. Infectious
Diseases Society of America position statement on telehealth and telemedicine as applied to the
practice of infectious diseases. Clin Infect Dis, 2019; 68 (9): 1437-43. doi: 10.1093/cid/ciy907. PMID:
30851042.

Nance RM, Trejo MEP, Whitney BM, Delaney JAC, Altice F, Beckwith CG, Chander G, Chandler R,
Christopoulous K, Cunningham C, Cunningham WE, Del Rio C, Donovan D, Eron JJ, Fredricksen RJ, Kahana
S, Kitahata MM, Kronmal R, Kuo I, Kurth A, Matthews WC, Mayer KH, Moore RD, Mugavero MJ, Ouellet
LJ, Quan VM, Saag MS, Simoni JM, Springer S, Strand L, Taxman F, Young JD, Crane HM. Impact of
abstinence and of reducing illicit drug use without abstinence on HIV viral load. Clin Infect Dis, 2019; Apr
17. pii: ciz299. doi: 10.1093/cid/ciz299.

Brizzi MB, Chiampas TD, Michienzi SM, Young JD, Patel MC, Badowski ME. Real-world evaluation of the
safety and tolerability of abacavir/dolutegravir/lamivudine in an incarcerated population. Int J STD AIDS.
2019 Sep 27:956462419863925. doi: 10.1177/0956462419863925.

Biagi M, Schriever C, Chiampas T, Michienzi S, Patel M, Young J, Badowski M. Development of
gynecomastia following initiation of bictegravir/emtricitabine/tenofovir alafenamide. Online prior to
print, Int J STD AIDS. Doi: 10.1177/0956462419895665.

Majkowski C, Perez S, Mortiz M, Chiampas T, Young J, Patel M, Badowski M. Management of the M184
mutation in Human Immunodeficiency Virus infection: is abacavir part of the solution or problem?
Submitted, under peer review.


Non-Peer-Reviewed
Young, JD. Preventing infections in cancer patients. Coping with Cancer, Nov/Dec, 2008.

Young JD. Reduce your risk of infection. Coping with Cancer, July/August, 2012.
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 21 of 28
                                                                                 Jeremy D. Young, MD, MPH
                                                                                              Page 11 of 18




Book Chapters
Young JD and Cook JL. Infections of the Central Nervous System. In: Clinical Neurology, 2nd Edition,
Hankey GJ and Wardlaw JM, eds. Manson Publishing, 2014.

Young JD, Borgetti SA, Herrick JA. Infections of the Central Nervous System. In: Clinical Neurology, 3rd
Edition, Hankey GJ and Wardlaw JM, eds. Manson Publishing, 2020 [in press].


Practice Guidelines
Young JD. Uncomplicated cystitis: diagnosis and management. Clinical Practice Guidelines, The Ohio
State University Medical Center, 2009.

Young JD. Acute pyelonephritis in adult patients: diagnosis and management. Clinical Practice
Guidelines, The Ohio State University Medical Center, 2009.

Young JD. The University of Illinois at Chicago (UIC) and Illinois Department of Corrections (IDOC) HIV
Prison Telemedicine Program Practice Guideline, The University of Illinois at Chicago, 2010, updated
2013, updated 2015, updated 2020.


PRESENTATIONS, ORAL ABSTRACTS, & POSTERS

Presentations
“Critical Components of Telemedicine & Telehealth for Infectious Disease Physicians.” Invited
symposium at the European Society of Clinical Microbiology and Infectious Diseases (ECCMID) annual
conference, Paris, France, April 21, 2020 (Invited – Conference Cancelled).

“Penicillin Allergies: Truth or Consequences.” Grand Rounds, Department of Medicine, The Ohio State
University Wexner Medical Center, August 22, 2019. (Invited)

“Telehealth: Evidence, Applications, and Ethical Considerations.” Grand Rounds, Department of
Medicine, Stroger Hospital of Cook County, February 22, 2019. (Invited)

“Penicillin Allergies: Truth or Consequences.” Grand Rounds, Department of Medicine, The University
of Illinois at Chicago, January 22, 2019. (Invited)

“Telehealth 101: Evidence and Applications.” Invited speaker, UIC Innovation in Medicine (IMED)
Program, University of Illinois College of Medicine at Chicago, Chicago, Illinois, November 7, 2018.
(Invited)

“Important Drug-Drug Interactions in HIV Care.” Infectious Diseases Noon Conference Seminar, The
Ohio State University, Division of Infectious Diseases. Columbus, Ohio. February 21, 2018. (Invited)
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 22 of 28
                                                                                 Jeremy D. Young, MD, MPH
                                                                                              Page 12 of 18

“Epidemics, Then & Now: The Constant Challenge of Emerging & Re-emerging Infectious Diseases.”
Grand Rounds, MacNeal Hospital. Oak Brook, Illinois, January 31, 2018. (Invited)

“A Day in the Life: Step-by-Step Telehealth.” Invited symposium at the Infectious Diseases Society of
America (IDSA) annual ID Week Conference. San Diego, California, October 7, 2017. (Invited)

“Telehealth: Evidence, Applications and Ethical Considerations.” Grand Rounds, Department of
Medicine, The Ohio State University Wexner Medical Center, August 10, 2017. (Invited)

“Telehealth: Lessons Learned in Research and Practice.” Innovations in Medicine (IMED) invited lecture,
University of Illinois at Chicago, Chicago, Illinois, April 24, 2017. (Invited)

“Telehealth: Exploring the Ethical Issues.” Annual Jaharis Symposium, DePaul University College of Law,
Chicago, Illinois. March 9, 2017. (Invited)

“Telehealth: Exploring the Role of Technology in Patient Care and Research.” Scholarly Activities Day,
University of Illinois at Chicago, Chicago, Illinois, March 9, 2017.

“This Day in History: Introduction of the Diphtheria Vaccine.” Grand Rounds, Department of Medicine,
University of Illinois at Chicago, Chicago, Illinois, November 1, 2016.

“Telemedicine in the Healthcare Delivery System.” Chicago Healthcare Executives Forum. Elmhurst
Memorial Hospital, Elmhurst, Illinois, October 17, 2016. (Invited)

“This Day in History: The Death of Dr. Richard Mead.” Grand Rounds, Department of Medicine,
University of Illinois at Chicago, Chicago, Illinois, February 16, 2016.

“Telehealth 101: How to Adopt Telehealth Into Your Practice.” Invited “Meet the Professor” lecture at
the Infectious Disease Society of America (IDSA) Annual ID Week Conference. San Diego, California,
October 8, 2015. (Invited)

“An Update on HIV Care: New Drugs, New Guidelines.” Quarterly meeting, Illinois Department of
Corrections Medical Division. Southern Illinois University continuing medical education (CME). Decatur,
Illinois, June 3, 2015. (Invited)

“Utilizing Telemedicine for HIV Care: A 2015 Update.” The Chicago Developmental Center for AIDS
Research (DCFAR). Rush University Medical Center. Chicago, Illinois, April 13, 2015. (Invited)

“Infectious Causes of Arthritis.” Department of Medicine, Division of Rheumatology. University of
Illinois at Chicago, March 18, 2015. (Invited)

“What the Internist Needs to Know about HIV Infection.” Grand Rounds, Department of Internal
Medicine. Western Michigan University School of Medicine. Kalamazoo, Michigan, February 11, 2015.
(Invited)

“Practicing Telemedicine: Current Implications with State Medical Licensure, Legislation, and Billing.”
Chicago Medical Society, Chicago, Illinois, November 18, 2014. (Invited)
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 23 of 28
                                                                                Jeremy D. Young, MD, MPH
                                                                                             Page 13 of 18

“Strategies to Reduce Readmissions Through the Use of Telemedicine.” Institute for Health Technology
Transformation Summit, Chicago, Illinois, June 10, 2014. (Invited)

“Multidisciplinary Care for HIV-Infected Prisoners Using Telemedicine.” National Conference on
Correctional Health Care, Nashville, Tennessee, October 30, 2013. (Invited)

“An Update on Outpatient Infections.” Grand Rounds, Department of Internal Medicine. Western
Michigan University School of Medicine. Kalamazoo, Michigan, August 21, 2013. (Invited)

“Sexually-Transmitted Infections.” Housestaff Lecture Series, Department of Medicine, The University of
Illinois at Chicago, Annually 2013-2019.

“Febrile Neutropenia and Opportunistic Infections in the Oncology Patient.” Housestaff Lecture Series,
Department of Medicine, The University of Illinois at Chicago, Annually 2013-2019.

“Telemedicine: Improving Access to Care.” Housestaff Lecture Series, Department of Medicine, The
University of Illinois at Chicago, November 13, 2012.

“Central Nervous System Infections in the Immunocompromised Host.” Grand Rounds, Department of
Medicine, The University of Illinois at Chicago, July 31, 2012. (Invited)

“Telemedicine: An Orientation to a New Way of Patient Care.” Clinical Performance Center (CPC),
University of Illinois at Chicago, April 17, 2012. (Invited)

“Telemedicine: Improving Access to Care in Pediatrics.” Department of Pediatrics, University of Illinois
at Chicago, March 13, 2012. (Invited)

“Infectious Causes of Arthritis.” Department of Medicine, Section of Rheumatology. University of
Illinois at Chicago, February 29, 2012.

“Febrile Neutropenia and Opportunistic Infections in the Oncology Patient.” Grand Rounds, Department
of Internal Medicine. Lutheran General Hospital, Park Ridge, Illinois, December 14, 2011. (Invited)

“Central Nervous System Infections in the Immunocompromised Host.” Grand Rounds, Department of
Internal Medicine. Michigan State University, Bronson Hospital, Gilmore Center for Health Education.
Kalamzoo, Michigan, December 7, 2011. (Invited)

“Meningitis: A Case-Based Approach.” Grand Rounds, The University of Illinois at Chicago, Department
of Neurology, October 20, 2011. (Invited)

“HIV & Incarceration: Improving Access to Care with Telemedicine.” Plenary Speaker, 20th Annual HIV &
STD Conference, sponsored by the Illinois Department of Public Health. September 15, 2011. (Invited)

“An Update on Common Outpatient Infections.” Grand Rounds, Department of Family Medicine, The
University of Illinois at Chicago, August 3, 2011. (Invited)
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 24 of 28
                                                                                 Jeremy D. Young, MD, MPH
                                                                                              Page 14 of 18

“Continuity of HIV Care in Corrections: Telemedicine, Management of Co-Infection & Re-entry
Planning.” Sponsored by the Midwest AIDS Training & Education Center (MATEC). Given June 15, 2011
in Springfield, Illinois. (Invited)

“Telemedicine: Improving Access to Care.” Grand Rounds, Department of Medicine, The University of
Illinois at Chicago, April 12, 2011. (Invited)

“HIV and Incarceration: Improving Access to Care with Telemedicine.” Invited speaker. Sponsored by
the Illinois Department of Public Health, given at the Illinois Prevention Community Planning Group
(PCPG) Annual Meeting, April 8, 2011. (Invited)

“HIV and Incarceration: From Prevention to Care.” Invited speaker. Sponsored by the Chicago
Developmental Center for AIDS Research (D-CFAR), The University of Illinois at Chicago School of Public
Health, March 18, 2011. (Invited)

“Central Nervous System Infections in the Immunocompromised Host.” Grand Rounds, Department of
Neurology, The University of Illinois, March 3, 2011. (Invited)

“An Update on the HIV Treatment Guidelines.” Community Outreach Intervention Projects (COIP)
Annual Meeting, The University of Illinois at Chicago School of Public Health, January 3, 2011. (Invited)

“Using Telemedicine to Improve HIV Care in Prisons.” The University of Illinois at Chicago Junior Faculty
Career Advancement Peer Support Committee Meeting, November 5, 2010.

“Febrile Neutropenia and Opportunistic Infections in the Oncology Patient.” Grand Rounds, Department
of Medicine, The University of Illinois at Chicago, August 17, 2010. (Invited)

“Management of Patients with HIV Infection: A Primer and Update on National Guidelines.” Quarterly
meeting, Illinois Department of Corrections Medical Division. UIC continuing medical education (CME).
Springfield, Illinois, March 3, 2010. (Invited)

“Management of Oncology Patients with Febrile Neutropenia and Unusual Infections.” The Ohio State
University College of Pharmacy and Arthur G. James Cancer Hospital ACPE Continuing Pharmacy
Education Program, September 15, 2008. (Invited)

“Endocarditis: Updates on Treatment and Prevention.” MedNet Ohio Webcast, The Ohio State
University Medical Center, June 13, 2008.

“Clinical Applications of Molecular Diagnostics in Invasive Aspergillosis.” The Ohio State University
Medical Center Comprehensive Transplant Conference, May 28, 2008.

“Fever in the Neutropenic Patient.” The Ohio State University Medical Center, Infectious Diseases
Fellowship Introductory Lecture Series, July 24, 2007 & August 6, 2008.

“Sexually Transmitted Infections: Clinical Presentations, Diagnosis, and Guidelines for Treatment.” The
Ohio State University Medical Center, Department of Internal Medicine, March 13, 2007 and January 8,
2008.
    Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 25 of 28
                                                                                Jeremy D. Young, MD, MPH
                                                                                             Page 15 of 18

“Essentials of Internal Medicine: Gram Stain Review.” Intern Lecture Series, The Ohio State University
Medical Center, Department of Internal Medicine, August 8, 2005, July 25, 2006 & September 2, 2008.

“Infective Endocarditis.” The Ohio State University College of Medicine, Senior Course in Medical
Therapeutics, April 25, 2007.

“Use of the Galactomannan Assay in the Diagnosis of Invasive Aspergillosis.” Internal Medicine Grand
Rounds, The Ohio State University Medical Center, May 27, 2004.


Oral Abstracts
Young JD, Mackesy-Amiti ME, Zynda K, Vaughn P, Ouellet LJ. Adherence and retention in care among
recently released prisoners, following a period of virologic suppression in an HIV telemedicine program.
Presented as an oral abstract at the 2015 National HIV Prevention Conference, sponsored by the Centers
for Disease Control and Prevention (CDC). Atlanta, Georgia, USA, December 9, 2015.

Mackesy-Amiti ME, Young JD, Bailey-Webb J, Murphy D, Zawitz C, Ouellet LJ. Effects of marijuana and
other illicit substance use on antiretroviral adherence and viral load among HIV positive jail detainees.
Presented as an oral abstract at 2015 National HIV Prevention Conference, sponsored by the Centers for
Disease Control and Prevention (CDC). Atlanta, Georgia, USA, December 6-9, 2015.

Young JD, Vaughn P, Patel M, Badowski M, Shicker L, Puisis M, Mackesy-Amiti M, Ouellet LJ. Improved
virologic suppression with HIV subspecialty care in a large prison system using telemedicine (Abstract
5069), presented as oral abstract. 4th International HIV Treatment as Prevention Workshop. Vancouver,
BC, Canada, April 1-4, 2014.


Poster Presentations
Badowski ME, Stafford RK, Drummond B, Chiampas TD, Michienzi SM, Patel MC, Young JD.
Complementary effects of medical follow-up and virologic suppression for reincarcerated inmates living
with HIV. Peer-Reviewed Poster Presented at ID Week 2019, Washington, DC, USA, October 2-6, 2019.

Nance RM, Trejo E, Whitney BM, Delaney JAC, Chander D, Chandler R, Christopoulos K, Cunningham C,
Cunningham W, Frederickson R, Kahana S, Kitahata MM, Strand J, Young J, Crane HM. Impact of
abstinence and of reducing illicit drug use without abstinence on HIV viral load. 23rd International
Workshop on HIV and Hepatitis Observational Databases (IWHOD). Athens, Greece, March 28-30, 2019.

Hotton AL, Zawitz C, Boodram B, Mackesy-Amiti ME, Young JD, Tucker C, Webb J, Murphy D, Ouellet LJ.
HIV viral suppression among persons released from a large urban jail. National HIV Prevention
Conference (NHPC). Atlanta, Georgia, USA, March 18-21, 2019.

Zawitz C, Young JD, Mackesy-Amiti ME, Ouellet L. Linkage and retention in care among people living
with HIV released from a large county jail. National HIV Prevention Conference (NHPC). Atlanta,
Georgia, USA, March 18-21, 2019.

Rotman L, Luo X, Thompson A, Young JD. Risk of neurosyphilis in HIV-infected persons with syphilis
lacking signs or symptoms of CNS infection: A 10-year multicenter review. Scholarly Activities Day,
Department of Medicine, University of Illinois at Chicago. Chicago, Illinois, USA, March 7, 2018.
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 26 of 28
                                                                                  Jeremy D. Young, MD, MPH
                                                                                               Page 16 of 18


Carrizales P, Leszczynski J, Burgos R, Chiampas T, Michienzi S, Smith R, Patel M, Young J, Badowski M.
Real-world safety and efficacy of switching from tenofovir disoproxil fumarate (TDF) to tenofovir
alafenamide (TAF). American College of Clinical Pharmacy (ACCP) Conference. Phoenix, Arizona, USA,
October 7-10, 2017.

Loeliger KB, Biggs ML, Young R, Kahana S, Seal D, Beckwith C, Kuo I, Gordon M, Ouellet L, Cunningham
WE, Young JD, Springer S. Gender differences in HIV risk behaviors among persons involved in the US
Criminal Justice System and living with HIV or at risk for HIV: A “Seek, Test, Treat, and Retain”
harmonization consortium (Abstract 2086). Presented at the 10th Academic & Health Policy Conference
on Correctional Health. Atlanta, Georgia, USA, March 16-17, 2017.

Badowski ME, Bunnell, K, Perkins C, Aldossari A, Patel M, Young J. Immunologic and virologic outcomes
of obese and non-obese HIV-infected incarcerated adults (Poster 149E). American College of Clinical
Pharmacy (ACCP) Conference. Hollywood, Florida, USA, October 25, 2016.

Majkowski C, Badowski ME, Perez S, Chiampas T, Patel M, Young J. Management of M184I or V
Mutation in Human Immunodeficiency Virus Infection (Poster 429). American College of Clinical
Pharmacy (ACCP) Conference. Hollywood, Florida, USA, October 23, 2016.

Belfi LT, Chan J, Young JD. Sustained virologic response with peg-interferon plus ribavirin in the Illinois
prison population infected with hepatitis C virus through telemedicine: a retrospective chart review
(Abstract 40766). Poster presentation at the American College of Clinical Pharmacy (ACCP) Conference.
Hollywood, Florida, USA, October 23, 2016.

Mackesy-Amiti ME, Zawitz C, Young JD, Bailey-Webb J, Murphy D, Ouellet LJ. Does marijuana use have a
positive effect on antiretroviral adherence in persons living with HIV entering jail? Abstract, 11th
International Conference on HIV Treatment and Prevention Adherence. Fort Lauderdale, Florida, USA,
May 9-11, 2016.

Badowski M, Patel M, Young J, Vaughn P, Chiampas T, Shicker L. Immunologic and virologic outcomes in
HIV-positive transgender inmates in a telemedicine clinic. European Society of Clinical Microbiology and
Infectious Diseases (ECCMID) Annual Meeting. Amsterdam, The Netherlands, April 9, 2016.

Ouellet LJ, Mackesy-Amiti ME, Young JD, Bailey-Webb J, Murphy D, Zawitz C. Health insurance coverage
among HIV-positive detainees entering Cook County Jail. Presented at 2015 National HIV Prevention
Conference, sponsored by the Centers for Disease Control and Prevention (CDC). Atlanta, Georgia, USA,
December 6-9, 2015.

Loeliger KB, Biggs ML, Seal DW, Gordon MS, Curt G. Beckwith CG, Kuo I, Young JD, Golin CE, Chandler R,
Wechsberg WM, Altice FL, Cunningham W, Springer SA. Gender differences in sexual risk behaviors
among HIV-infected and uninfected persons involved in the U.S. criminal justice system: The STTR
Harmonization Project. Presented at 2015 National HIV Prevention Conference, sponsored by the
Centers for Disease Control and Prevention (CDC). Atlanta, Georgia, USA, December 6-9, 2015.

Ouellet LJ, Young JD, Tucker C, Murphy D, Zawitz C. Seek, test, treat and retain: A
university/community partnership to address HIV among persons who are incarcerated or leaving jail
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 27 of 28
                                                                                     Jeremy D. Young, MD, MPH
                                                                                                  Page 17 of 18

and prison (Abstract 336798). Oral abstract presented at 143rd Annual American Public Health
Association Conference. Chicago, Illinois, USA, October 31-November 4, 2015.

Patel M, Badowski M, Shicker L, Vaughn P, Young J. Efficacy and safety of an efavirenz-containing
regimen in the management of human immunodeficiency virus (HIV) in a psychiatric prison population
(Abstract P0570). Poster presentation at European Congress of Clinical Microbiology and Infectious
Diseases (ECCMID). Copenhagen, Denmark, April 26, 2015.

Merker A, Badowski M, Perez S, Vu B, Vaughn P, Young J, Shicker L, Patel M. Evaluation of safety and
efficacy of first-line antiretroviral single tablet regimens (STR) in the correctional setting: is one tablet
once daily the best option (Abstract P0535). Poster presentation at European Congress of Clinical
Microbiology and Infectious Diseases (ECCMID). Copenhagen, Denmark, April 26, 2015.

Vaughn P, Badowski M, Young J, Patel M, Chiampas T, Shicker L. HIV care via telemedicine in the Illinois
Department of Corrections. Poster at the 2015 Illinois Minority Health Conference, Illinois Public Health
Association. Lisle, Illinois, USA, March 24, 2015.

Badowski M, Young JD, Vaughn P. Using telemedicine in the management of HIV and hepatitis C co-
infection (Abstract 518). Poster presentation at the National Conference on Correctional Health Care
(NCCHC) Annual Meeting. Las Vegas, Nevada, USA, October 18-22, 2014.

Badowski M, Werner R, Young JD, Vaughn P, Shicker L, Patel M. Analysis of baseline HIV-1 genotypes in
naïve subjects with HIV in a correctional setting (Abstract 262E). Encore poster presentation at the
American College of Clinical Pharmacy (ACCP) Annual Meeting. Austin, Texas, USA, October 12-15, 2014.

Neal J, Patel M, Young JD, Vaughn P, Badowski M. Evaluation of viral suppression in re-incarcerated
HIV-infected prisoners followed in a telemedicine clinic (Abstract 368). Poster presentation at the
American College of Clinical Pharmacy (ACCP) Annual Meeting. Austin, Texas, USA, October 12-15, 2014.

Badowski M, Werner R, Young JD, Vaughn P, Shicker L, Patel M. Analysis of baseline HIV-1 genotypes in
naïve subjects with HIV in a correctional setting (Poster 1910). Poster presentation at the European
Congress of Clinical Microbiology and Infectious Diseases (ECCMID) Annual Meeting. Barcelona, Spain,
May 10-13, 2014.

Igboko A, Waters P, Young JD, Young LR. Evaluation of empiric MRSA treatment for healthcare-
associated pneumonia in patients with negative MRSA nasal swabs. Interscience Conference on
Antimicrobial Agents and Chemotherapy (ICAAC), 53rd Annual Conference. Denver, Colorado, USA,
September 10-13, 2013.

Gordon D, Bergman C, Kaplan B, Reddy S, Young JD, Young LR. Incidence of Clostridium difficile infection
in patients receiving high-risk antibiotics with or without a proton pump inhibitor in a veteran
population. Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), 53rd Annual
Conference. Denver, Colorado, USA, September 10-13, 2013.

Borlawsky T, Hota B, Lin MY, Khan Y, Young JD, Santangelo J, Stevenson KB. Development of a reference
information model and knowledgebase for electronic bloodstream infection detection. American
Medical Informatics Association (AMIA) Annual Symposium. Washington, DC, USA, November 8-12,
2008.
     Case 4:20-cv-01115 Document 12 Filed on 04/02/20 in TXSD Page 28 of 28
                                                                                  Jeremy D. Young, MD, MPH
                                                                                               Page 18 of 18


Dickman J, York S, Pancholi P, Young JD, Mangino JE. Increase in Bacillus non-anthracis blood cultures
associated with implementation of a new central venous catheter access device in a cancer hospital.
Presented at the 17th annual meeting of the Society for Healthcare Epidemiology of America (SHEA).
Baltimore, Maryland, USA, April 16, 2007.


OTHER CREATIVE PRODUCTS
Co-author (creative script & content) with Dr. Mahesh Patel (UIC Infectious Diseases), Dr. Ananya
Gangopadhyaya (UIC Internal Medicine), Dr. Rachel Yudkowsky (UIC Clinical Performance Center), and
Gerald Stapleton (UIC Director of Distance Education): UIC Telehealth online instructional series,
consisting of four video modules with a pre- and post-test for each, incorporated into the Internal
Medicine Residency curriculum. Supported by a grant from the Council on Excellence in Teaching and
Learning (CETL). Our web-based instructional series is innovative and can be used by other clinical and
research programs with an interest in using telehealth technologies to interact with patients or subjects.
The modules are at the following link, and guest passwords are available upon request:
https://moodlemed.org/moodle30/


OTHER SCHOLARLY ACTIVITIES
Poster Judge – University of Illinois at Chicago (UIC) College of Medicine Mentors Program Symposium,
March 4, 2016 and March 16, 2018.

Medical Student Mentorship – Introduction to Patient Care, The University of Illinois at Chicago College
of Medicine, 2014-2019.

“Exploring Telehealth, Wearables, and the Health Impact of IoT.” Panel Moderator, Illinois Technology
Association Internet of Things Annual Conference, Chicago, Illinois, November 20, 2014.

Poster Judge – Research Day, University of Illinois at Chicago College of Medicine. Chicago, Illinois,
November 11, 2011.

Poster Judge – Northern Illinois ACP Associates Day. Chicago, Illinois, November 6, 2009.

Medical Student Mentorship – Two medical students annually beginning July, 2010, University of Illinois
at Chicago (UIC) College of Medicine.
